   Case 20-03190-sgj Doc 65 Filed 01/14/21                  Entered 01/14/21 23:31:21             Page 1 of 7




The following constitutes the ruling of the court and has the force and effect therein described.




Signed January 11, 2021
______________________________________________________________________




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION
                                                                  §
     In re:                                                           Chapter 11
                                                                  §
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P., 1                             Case No. 19-34054-sgj11
                                                                  §
                                                                  §
                                      Debtor.
                                                                  §
     HIGHLAND CAPITAL MANAGEMENT, L.P.,                           §
                                                                  §
                                                                  §   Adversary Proceeding No.
                                      Plaintiff,
                                                                  §
                                                                  §   No. 20-03190-sgj
     vs.
                                                                  §
                                                                  §
     JAMES D. DONDERO,
                                                                  §
                                      Defendant.                  §

           ORDER GRANTING DEBTOR’S MOTION FOR A PRELIMINARY INJUNCTION
                             AGAINST JAMES DONDERO

              This matter having come before the Court on Plaintiff Highland Capital Management,

     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
     address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



     DOCS_NY:41944.3 36027/002
Case 20-03190-sgj Doc 65 Filed 01/14/21            Entered 01/14/21 23:31:21          Page 2 of 7



 L.P.’s Emergency Motion for a Temporary Restraining Order and Preliminary Injunction

 against Mr. James Dondero [Adv. Pro. Docket No. 2] (the “Motion”), filed by Highland Capital

 Management, L.P., the debtor and debtor-in-possession (the “Debtor”) in the above-captioned

 chapter 11 case (the “Bankruptcy Case”), and the plaintiff in the above-captioned adversary

 proceeding (the “Adversary Proceeding”); and this Court having considered (a) the Motion, (b)

 Plaintiff Highland Capital Management, L.P.’s Verified Original Complaint for Injunctive Relief

 [Adv. Pro. Docket No. 1] (the “Complaint”), (c) the arguments and law cited in the Debtor’s

 Amended Memorandum of Law in Support of its Motion for a Temporary Restraining Order and

 Preliminary Injunction against Mr. James Dondero [Adv. Pro. Docket No. 3] (the

 “Memorandum of Law,” and together with the Motion and Complaint, the “Debtor’s Papers”),

 (d) James Dondero’s Response in Opposition to Debtor’s Motion for a Preliminary Injunction

 [Adv. Pro. Docket No. 52] (the “Opposition”) filed by James Dondero, (e) the testimonial and

 documentary evidence admitted into evidence during the hearing held on January 8, 2021 (the

 “Hearing”), including assessing the credibility of Mr. James Dondero, (f) the arguments made

 during the Hearing, and (g) all prior proceedings relating to the Motion, including the December

 10, 2020 hearing on the Debtor’s Motion for a Temporary Restraining Order and Preliminary

 Injunction against James Dondero [Adv. Pro. Docket No. 6] (the “TRO Hearing”); and this

 Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334; and this Court

 having found that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and this Court

 having found that venue of this proceeding and the Motion in this District is proper pursuant to

 28 U.S.C. §§ 1408 and 1409; and this Court having found that injunctive relief is warranted

 under sections 105(a) and 362(a) of the Bankruptcy Code and that the relief requested in the

 Motion is in the best interests of the Debtor’s estate, its creditors, and other parties-in-interest;



                                                  2
 DOCS_NY:41944.3 36027/002
Case 20-03190-sgj Doc 65 Filed 01/14/21            Entered 01/14/21 23:31:21          Page 3 of 7



 and this Court having found that the Debtor’s notice of the Motion and opportunity for a hearing

 on the Motion were appropriate and that no other notice need be provided; and this Court having

 determined that the legal and factual bases set forth in the Debtor’s Papers, and the evidence

 submitted in support thereof, establish good cause for the relief granted herein, and that (1) such

 relief is necessary to avoid immediate and irreparable harm to the Debtor’s estate and

 reorganization process; (2) the Debtor is likely to succeed on the merits of its underlying claim

 for injunctive relief; (3) the balance of the equities tip in the Debtor’s favor; and (4) such relief

 serves the public interest; and upon all of the proceedings had before this Court; and after due

 deliberation and sufficient cause appearing therefor and for the reasons set forth in the record on

 this Motion, it is HEREBY ORDERED THAT:

         1.       The Motion is GRANTED as set forth herein.

         2.       James Dondero is preliminarily enjoined and restrained from (a) communicating

 (whether orally, in writing, or otherwise), directly or indirectly, with any Board member unless

 Mr. Dondero’s counsel and counsel for the Debtor are included in any such communication; (b)

 making any express or implied threats of any nature against the Debtor or any of its directors,

 officers, employees, professionals, or agents, in whatever capacity they are acting; (c)

 communicating with any of the Debtor’s employees, except as it specifically relates to shared

 services currently provided to affiliates owned or controlled by Mr. Dondero; (d) interfering with

 or otherwise impeding, directly or indirectly, the Debtor’s business, including but not limited to

 the Debtor’s decisions concerning its operations, management, treatment of claims, disposition

 of assets owned, controlled or managed by the Debtor, and the pursuit of the Plan or any




                                                  3
 DOCS_NY:41944.3 36027/002
Case 20-03190-sgj Doc 65 Filed 01/14/21                  Entered 01/14/21 23:31:21              Page 4 of 7



 alternative to the Plan; and (e) otherwise violating section 362(a) of the Bankruptcy Code

 (collectively, the “Prohibited Conduct”). 2

         3.       James Dondero is further preliminarily enjoined and restrained from causing,

 encouraging, or conspiring with (a) any entity owned or controlled by him, and/or (b) any person

 or entity acting with him or on his behalf, to, directly or indirectly, engage in any Prohibited

 Conduct.

         4.       James Dondero is further preliminarily enjoined and restrained from

 communicating (in person, telephonically, by e-mail, text message or otherwise) with Scott

 Ellington and/or Isaac Leventon, unless otherwise ordered by the Court.

         5.       James Dondero is further preliminarily enjoined and restrained from physically

 entering, or virtually entering through the Debtor’s computer, email, or information systems, the

 Debtor’s offices located at Crescent Court in Dallas, Texas, or any other offices or facilities

 owned or leased by the Debtor, regardless of any agreements, subleases, or otherwise, held by

 the Debtor’s affiliates or entities owned or controlled by Mr. Dondero, without the prior written

 permission of Debtor’s counsel made to Mr. Dondero’s counsel. If Mr. Dondero enters the

 Debtor’s office or other facilities or systems without such permission, such entrance will

 constitute trespass.

         6.       James Dondero is ordered to attend all future hearings in this Bankruptcy Case by

 Webex (or whatever other video platform is utilized by the Court), unless otherwise ordered by

 the Court.

         7.       This Order shall remain in effect until the date that any plan of reorganization or

 liquidation resolving the Debtor’s case becomes effective, unless otherwise ordered by the Court.

 2
   For the avoidance of doubt, this Order does not enjoin or restrain Mr. Dondero from (1) seeking judicial relief
 upon proper notice or from objecting to any motion filed in this Bankruptcy Case, or (2) communicating with the
 committee of unsecured creditors (the “UCC”) and its professionals regarding a pot plan.

                                                        4
 DOCS_NY:41944.3 36027/002
Case 20-03190-sgj Doc 65 Filed 01/14/21              Entered 01/14/21 23:31:21      Page 5 of 7



         8.       All objections to the Motion are overruled in their entirety.

         9.       The Court shall retain exclusive jurisdiction with respect to all matters arising

 from or relating to the implementation, interpretation, and enforcement of this Order.


                                      ### END OF ORDER ###




                                                    5
 DOCS_NY:41944.3 36027/002
            Case 20-03190-sgj Doc 65 Filed 01/14/21                                  Entered 01/14/21 23:31:21                        Page 6 of 7
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
Highland Capital Management, L.P.,
      Plaintiff                                                                                                        Adv. Proc. No. 20-03190-sgj
Dondero,
      Defendant
                                                     CERTIFICATE OF NOTICE
District/off: 0539-3                                                  User: cecker                                                                Page 1 of 2
Date Rcvd: Jan 12, 2021                                               Form ID: pdf001                                                            Total Noticed: 4
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 14, 2021:
Recip ID                 Recipient Name and Address
ust                    + Cheryl Wilcoxson, US Trustee, 1100 Commerce St., Ste. 976, Dallas, TX 75242-0996

TOTAL: 1

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
ust                    + Email/Text: ustpregion06.ty.ecf@usdoj.gov
                                                                                        Jan 12 2021 22:40:00      US Trustee, Office of the U.S. Trustee, 110 N.
                                                                                                                  College Ave., Suite 300, Tyler, TX 75702-7231
ust                    + Email/Text: ustpregion07.hu.ecf@usdoj.gov
                                                                                        Jan 12 2021 22:40:00      US Trustee, Office of the US Trustee, 515 Rusk
                                                                                                                  Ave, Ste 3516, Houston, TX 77002-2604
ust                    + Email/Text: ustpregion06.da.ecf@usdoj.gov
                                                                                        Jan 12 2021 22:40:00      United States Trustee, 1100 Commerce Street,
                                                                                                                  Room 976, Dallas, TX 75242-0996

TOTAL: 3


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
ust                            Sandra Nixon, U.S. Trustee
ust                            mario zavala
ust              *+            US Trustee, Office of the U.S. Trustee, 110 N. College Ave., Suite 300, Tyler, TX 75702-7231

TOTAL: 2 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 14, 2021                                            Signature:           /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
           Case 20-03190-sgj Doc 65 Filed 01/14/21                              Entered 01/14/21 23:31:21                    Page 7 of 7
District/off: 0539-3                                              User: cecker                                                           Page 2 of 2
Date Rcvd: Jan 12, 2021                                           Form ID: pdf001                                                       Total Noticed: 4
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 12, 2021 at the address(es) listed
below:
Name                             Email Address
Bryan C. Assink
                                 on behalf of Defendant James D. Dondero bryan.assink@bondsellis.com

Zachery Z. Annable
                                 on behalf of Plaintiff Highland Capital Management L.P. zannable@haywardfirm.com


TOTAL: 2
